DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 17 requires “A sputtering target comprising: a metal phase comprised of platinum (Pt) and a metal from the group consisting of copper (Cu) and nickel (Ni); and an oxide phase of 25 vol % or more and 40 vol % or less.” There is no support in the Specification that Applicant possessed any embodiment for the invention that does not require both cobalt as the remainder and B2O3 in the oxide phase as claim 17 reads. Similarly for new claim 19, there is no support in the Specification that Applicant possessed any embodiment for the invention that does not require the cobalt to be the balance of the metal phase. Examiner notes that new dependent claim 18 requires ‘B2O3 in the oxide phase’ and new dependent claim 20 requires ‘the balance of the metal phase is cobalt’.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 10 (dependent on new claim 9) requires the “the metal phase comprises, based on a sum of platinum (Pt), cobalt (Co), copper (Cu), nickel (Ni) and incidental impurities” (emphasis added), rendering the intended scope of claim 10 indefinite since claim 9 requires closed-ended language of “the metal phase consisting of” (emphasis added), but then claim 10 broadens this scope of claim 9 by requiring ‘the metal phase comprises’ which then includes additional subject matter (e.g. incidental impurities). Claim 14 is also rejected for being dependent on claim 10.
New claim 11 (dependent on new claim 9) requires the “the metal phase further comprises at least one or more selected from chromium (Cr), ruthenium (Ru), and boron (B)” (emphasis added), rendering the intended scope of claim 11 indefinite since claim 9 requires closed-ended language of “the metal phase consisting of” (emphasis added), but then claim 11 broadens this scope of claim 9 by requiring “the metal phase further comprises” which then includes additional subject matter (e.g. Cr, Ru, and/or B). Claims 12 and 15-16 are also rejected for being dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
New claim 10 (dependent on claim 9) impermissibly broadens the closed-ended “consisting of” language for the “metal phase” of claim 9 by requiring additional subject matter with open-ended “comprising” language for “the metal phase”. Claim 14 is also rejected  for being dependent on claim 10.
New claim 11 (dependent on claim 9) impermissibly broadens the closed-ended “consisting of” language for the “metal phase” of claim 9 by requiring additional subject matter with open-ended “comprising” language for “the metal phase”. Claims 12 and 15-16 are also rejected for being dependent on claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 9, 13, 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (JP No. 2015155573).
With respect to claim 2, Sato discloses a sputter target for a magnetic recording medium (Basic-Abstract; para 0001), wherein the sputter target comprises a metal phase of Pt, at least one of Cu and/or Ni, and a remainder of Co, and a metal oxide phase of at least boron trioxide (B2O3) (Equivalent-Abstracts; para 0013 and 0015-0016). Sato further discloses the sputter target contains 12-22 mol%, 15-25 mol% Cr, 1 mol% Ni and/or Cu, and the remainder of Co based on a total metal phase components (Equivalent-Abstracts; para 0013, 0016-0017), with Sato teaching Example 29 contains: 56.7 mol% Co, 13.5 mol% Cr, 19.8 mol% Pt, 8 mol% B2O3, 0.5 mol% TiO2, 0.5 mol% SiO2, 0.5 mol% Cr2O3, and 0.5 mol% Co3O4 (para 0056), and with 1 mol% Cu added (para 0017), changes the remainder of Co to 55.7 mol%, yielding a vol% of 30.12% of the metal oxide phase (i.e. B2O3+SiO2+TiO2+Cr2O3+Co3O4) as a whole. The cropped figure below serves to clarify how the vol% of the metal oxide phase is calculated based on Example 29 with added 1 mol% Cu.

    PNG
    media_image1.png
    465
    937
    media_image1.png
    Greyscale

Examiner notes that while Examples 20-30 at para 0056 of Sato is for mol% of powders used to form the sputter target, Sato also teaches that these same powders are mixed and then sintered and pressed in a mold in a vacuum atmosphere (para 0032-0033), and thus the mol% of the powders would expectantly be the same for the mol% of the sputter target due to the vacuum atmosphere and conservation of mass principle.
With respect to claim 9, Sato discloses a sputter target for a magnetic recording medium (Basic-Abstract; para 0001), wherein the sputter target comprises a composition of incidental impurities, a metal phase consisting of Pt, at least one of Cu and/or Ni, and a remainder of Co, and a metal oxide phase of at least boron trioxide (B2O3) (Equivalent-Abstracts; para 0013 and 0015-0016).
With respect to claim 13, Sato further discloses the sputter target has the metal oxide phase further comprising one or more oxides selected from TiO2, SiO2, Cr2O3 and/or Co3O4 (Equivalent-Abstracts; para 0046, 0050, 0056, and 0060).
With respect to claims 17-27, Sato discloses a sputter target for a magnetic recording medium (Basic-Abstract; para 0001), wherein the sputter target comprises a metal phase of Pt, a metal of Cu and/or Ni, an element of Cr, and a remainder of Co, and a metal oxide phase of at least boron trioxide (B2O3) (Equivalent-Abstracts; para 0013 and 0015-0017). Sato further discloses the sputter target contains 12-22 mol%, 15-25 mol% Cr, 1 mol% Ni and/or Cu, and the remainder of Co based on a total metal phase components (Equivalent-Abstracts; para 0013, 0016-0017), with Sato teaching Example 29 contains: 56.7 mol% Co, 13.5 mol% Cr, 19.8 mol% Pt, 8 mol% B2O3, 0.5 mol% TiO2, 0.5 mol% SiO2, 0.5 mol% Cr2O3, and 0.5 mol% Co3O4 (para 0056), and with 1 mol% Cu added (para 0017), changes the remainder of Co to 55.7 mol%, yielding a vol% of 30.12% of the metal oxide phase (i.e. B2O3+SiO2+TiO2+Cr2O3+Co3O4) as a whole. The cropped figure below serves to clarify how the vol% of the metal oxide phase is calculated based on Example 29 with added 1 mol% Cu.

    PNG
    media_image1.png
    465
    937
    media_image1.png
    Greyscale

Examiner notes that while Examples 20-30 at para 0056 of Sato is for mol% of powders used to form the sputter target, Sato also teaches that these same powders are mixed and then sintered and pressed in a mold in a vacuum atmosphere (para 0032-0033), and thus the mol% of the powders would expectantly be the same for the mol% of the sputter target due to the vacuum atmosphere and conservation of mass principle. Fig. 2 depicts the sputter target has the metal phase in a region, and the oxide phase in another region.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 9-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,072,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-3 of the US Patent would also meet the requirements set forth in claims 2 and 9-27 of the current invention.
Claims 2 and 9-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,971,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-20 of the US Patent would also meet the requirements set forth in claims 2 and 9-27 of the current invention.

Response to Arguments
Applicant’s Remarks on p. 7-17 filed 4/15/2022 are addressed below.

112 Rejections
Claims 1 and 6-8 have been canceled; these 2nd paragraph rejections are moot.

102 Rejections
On p. 8-9, Applicant argues that Sato does not teach having Cu at 1 mol% as required by claim 2.
The Examiner respectfully disagrees since claim 2 does not require Cu at 1 mol%. Instead, claim 2 requires “0.5-15 mol% of at least one or more selected from Cu and Ni”, which Sato teaches as discussed above in the rejection of claim 2.
On p. 10, Applicant argues that hindsight has been used to show that Sato teaches the claimed vol% required by claim 2. Applicant also argues that the cropped figure of the calculator is not found anywhere in Sato, and that the cropped figure fails to show a publication date for prior art.
The Examiner respectfully disagrees and in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper (MPEP 2145, Section X, Part A). In this case, the Examiner has shown how Sato teaches certain ranges and values in weight%s for Pt, Co, Ni, Cu, and metal oxides (Equivalent-Abstracts; para 0013, 0016-0017; Example 29), with these weight%s taught by Sato then converted via calculation (https://www.handymath.com/cgi-bin/dnstywtvol.cgi?submit=Entry) into volume%s, with these volume%s reading on the volume%s required by claim 2. Thus Sato reads on claim 2, and no impermissible hindsight has been used. Regarding the cropped figure not being in Sato, as discussed above in this paragraph, the weight%s are found within Sato, with these weight%s then converted to volume%s via calculator showing the values input to result in these volume%s as the cropped figure above shows. The Examiner is unaware that a calculation from a calculator (using values from prior art) must also have a publication date.
Applicant’s arguments on p. 14-16 to new claim 9 are moot in view of the new grounds of rejection due to the new claim limitations which have been addressed in the rejection above.

Double Patenting Rejections
On p. 11-13, Applicant argues that no reason have been given to show that the present claims read on US Patent No. 11,072,851 nor US Patent No. 10,971,181.
The Examiner respectfully disagrees as the present claims are not patentably distinct from each of the US Patents since the claims of each of the US Patents are narrower in scope than the present claims, and thus the claims of each of the US Patents encompass the subject matter of the present claims. Therefore, any reference meeting the limitations set forth in claims of each of the US Patents would then also meet the requirements set forth in present claims 2 and 9-27. In contrast, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794